          Case 2:17-cr-00124-JAD-EJY Document 508 Filed 09/08/20 Page 1 of 1




 1
 2
 3
 4                             UNITED STATES DISTRICT COURT
 5                                       DISTRICT OF NEVADA
 6
 7   UNITED STATES OF AMERICA,                           Case No.: 2:17-cr-00124-JAD-EJY
 8                          Plaintiff,                         Order Setting Hearing
 9   v.                                                           (Docket No. 507)
10   JOHN PHILLIPS,
11                         Defendant.
12         Pending before the Court is Defendant’s motion to modify conditions to permit travel.
13 Docket No. 507. The United States must file its response no later than September 9, 2020, at
14 11:00 a.m.
15         The Court sets a hearing on the motion for September 9, 2020, at 1:30 p.m., in Courtroom
16 3C. Defendant and all counsel must be present in person at the hearing. Defendant’s Pretrial
17 Services Officer may attend virtually.
18         IT IS SO ORDERED.
19         DATED: September 8, 2020.
20
21                                             NANCY J. KOPPE
                                               UNITED STATES MAGISTRATE JUDGE
22
23
24
25
26
27
28

                                                  1
